Citation Nr: 1823205	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  07-37 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for low back disability.

2.  Entitlement to service connection for lower extremity radiculopathy secondary to service connected disease or injury.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing before a Veterans Law Judge in February 2012.  The Veteran also testified before an RO in March 2010.  A transcript of each hearing has been associated with the record.

A private attorney previously represented the Veteran.  The VA cancelled the authority of that private attorney to represent VA claimants, effective August 2014.  In an undated letter, the RO notified the Veteran of this and informed the Veteran of his options regarding representation.  The Veteran has since proceeded without representation.


FINDINGS OF FACT

1. Arthritis of the spine is a subsequent manifestation of already service-connected arthritis, and intercurrent causes of this disease have not been identified.

2.  Lower extremity radiculopathy was caused by his service-connected arthritis of the spine.

3.  The Veteran does not have a left knee disability.

4.  A right knee disability did not manifest in service and is not otherwise attributable to service.

5.  A right knee disability is unrelated (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Arthritis of the spine is a subsequent manifestation service-connected osteoarthritis.  38 C.F.R. §§ 3.303(b) (2017).

2.  Lower extremity radiculopathy is proximately due to the arthritis of the spine.  38 C.F.R. § 3.310 (2017).

3. A left knee disability was not incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  A right knee disability is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

The Board remanded the claims in May 2012 and June 2017.  The first remand requested a variety of examinations be obtained and VA and clinical records be obtained.  This was either done or the relevant disabilities have been granted service connection and are no longer on appeal.  For the second remand, the Board instructed that the AOJ shall review the prior rating decisions that employ the use of diagnostic code 5003 and decide whether the code is correct.  The Board also instructed the Veteran be requested to provide addresses of all physicians or facilities, including for a Dr. P., to obtain treatment records.  The SSOC issued after the above development noted the AOJ continued to find diagnostic code 5003 appropriate.  The Veteran did not respond to the letter requesting a list of all physicians or facilities were he had received treatment.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran and his representative, when he was represented, have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

With respect to the Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the Veteran's claim.  These actions complied with any duties owed during a hearing.  38 C.F.R. § 3.103

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1131 (2012). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Arthritis of the lower spine

By law, arthritis is a chronic disease.  38 U.S.C.A. § 1101.  By regulation, subsequent manifestations of the same disease process are service connected unless due to intercurrent cause.  38 C.F.R. § 3.303(b).  The guidance contained in the M21-1 is consistent with the law and regulations.  We also note that the use of diagnostic codes has legal implications.

The November 2016 VA examiner established that there was documented arthritis of the lower spine. 

The Veteran is separately service connected for "osteoarthritis of the right elbow" under diagnostic code 5003. The AOJ implemented a grant of service connection for right elbow osteoarthritis.  The AOJ employed Diagnostic Code 5003, rather than a code for traumatic or localized arthritis.  Per the last remand, the Board instructed the AOJ to "review the prior rating decisions that employ the use of diagnostic code 5003.  The AOJ should decide whether the code is correct."  The AOJ determined that diagnostic code 5003 is correct in the most recent SSOC.  We shall not note the history, dating to the original 1946 rating schedule, surrounding diagnostic code 5003, only that it is not considered a localized process.

38 C.F.R. § 3.303(b) establishes service connection for subsequent manifestations of a service-connected chronic disease at any later date, however remote, unless clearly attributable to intercurrent causes.  Here, the Veteran has arthritis of the right elbow, a chronic disease under 38 U.S.C. § 1101.  The AOJ employed DC 5003 instead of 5010.  Further, there is no evidence of intercurrent cause for the arthritis of the lumbar spine.  As such, the evidence shows that the arthritis of the lumbar spine is a subsequent manifestation of the already service connected chronic disease process. 


Radiculopathy

A disability is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The Veteran has radiculopathy secondary to his lumbar spine disability.  The Veteran's radiculopathy is secondary to the arthritis of the spine (coupled with the disc disease).  We shall not remand to determine if the radiculopathy can clearly be distinguished as due to disc disease versus the arthritis.

Left Knee

The Veteran does not have a disability of the left knee.  In the November 2016 VA examination, the Veteran reported that "I don't understand that both knees thing.  I only have problems with my right knee . . . I tried to explain to the person that did my claims that it's just my right knee."  The VA opinion, also dated in November 2016, reported normal left knee.  In the March 2010 DRO hearing and the February 2012 Board hearing, when questioned about his knees, the Veteran referred to either his "knee" or "knee condition," singular.  There is no medical record stating there is a left knee disability.

The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In reaching this conclusion, the Board uses the definition of disability as noted in Hunt v. Derwinski.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) ("This definition comports with the everyday understanding of disability, which is defined . . . as an inability to pursue an occupation because of physical or mental impairment"); see also Saunders v. Wilkie, No. 17-1466, slip op. at 13 (Fed. Cir. April 3, 2018) ("[D]isability . . . refers to functional impairment of earning capacity.").

The evidence of record does not show any left knee disability for VA purposes and without this, the claim cannot succeed.  The medical evidence of record does not contain any complaints or treatment for a right knee disability or symptoms thereof.  The Veteran himself states he does not have a right knee disability.  In the absence of post-service right knee disability, there can be no valid claim.

Right Knee

The Veteran contends his right knee disability is due to service, specifically that he had a bad injury of the knee in basic training, but the pain resolved, and he did not have issues again until 2006.  See February 2012 Board hearing.  He had also reported the injury was due to a parachuting accident.  In the DRO hearing, the Veteran's then representative stated that it was secondary to his back.  However, in both hearings, the Veteran stated no doctor ever told him this.  

In the November 2016 VA examination, the Veteran was found to have patellofemoral pain syndrome and tendonitis/tendinosis.  Imaging studies did not show degenerative or traumatic arthritis.

The Veteran's April 1989 separation examination noted "normal" for feet and lower extremities.  In his Report of Medical History, dated the same month, the Veteran denied a history of trick or locked knee, lameness, arthritis, bone, joint or other deformity.  

Private treatment records, largely emergency room records, dating back to October 1989, do not note treatment or prior history of injury to the right knee.  VA treatment records dated from January 2002 to April 2002 note no history or problems with the right knee.  A prior medical history note in January 2002 stated the Veteran's medical history was "entirely benign except for an injury to the right forearm sustained in the Army in 1989." 

The Veteran's first record for knee pain is a VA doctor's medical note dated in September 2002.  The VA doctor noted right knee pain and that the Veteran "fell yesterday, going up stairs.  Heard it pop, had pain on weight bearing."  Physical examination found right knee grinding, joint stable to valgus, varus stress.  An X-ray the same month reported "patellar spurring.  Small ossifications interior to the patella suggesting ossification of the patellar tendon or small ununited ossification centers."  There was no fracture or dislocation.  

The Veteran claimed continued pain in the knee, including when standing, and with intermittent swelling.  See, e.g., November 2016 VA examination.  The opinion given by a VA physician assist in November 2016 reported that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event[,] or illness."  The rationale was that the Veteran's separation examination and service records did not note any treatment for the right knee.  Further, "there is no evidence of a knee condition until 2002, 13 years after service.  There is no evidence of a knee condition due to parachuting duties or the performance of any military duties.  The record from 2002 is limited to an x-ray but it indicates a post-service onset of his right knee pain."

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran contends that he has some type of relationship, either on a direct or secondary basis, between his feet and service. 

On a direct basis, the Veteran's statements are not credible.  He denied any relevant issues at separation.  A medical examination found the Veteran "normal" for the relevant areas.  There was no medical treatment for knee issues.  When questioned about his prior medical history in the 1990s up to 2002, he denied a history of knee problems.  At the Board hearing, he denied continuous issues since service.  He stated his current knee problem started around five years prior to the hearing and not nearly 20 years prior in service.  Therefore, the Veteran's statements of in-service occurrence are not credible and contradict the evidence of record. 

On a secondary basis, the Veteran's then representative and the Veteran claimed a relationship between his disability and service.  However, the Veteran stated no doctor or medical professional ever told him that his back disability caused his right knee disability.  The Veteran and the representative are not competent themselves to state what caused his right knee disability.  A causal relationship between a service-connect disability and right knee disability, as opposed to lay observable symptoms of each disorder, is not a factual matter of which a lay person can have firsthand knowledge.  Neither the Veteran nor representative stated upon what basis such a statement has been made.  They do not have the education, training, or experience to state what caused the Veteran's right knee disability.  The medical record shows that his right knee was injured many years post service after a fall and there is no probative evidence showing that it occurred due to a service-connected disability.

The Board finds that the medical evidence outlined above to be more probative then the Veteran's statements.  The medical professional that provided the medical opinion is competent to provide an opinion on this matter.  The examiner had knowledge of the Veteran's medical history and examined the Veteran, and provided conclusions in medical documents based on sufficient facts and data, including diagnostic testing.  Therefore, this opinion is entitled to significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, while the Board has considered the Veteran's and the Representative's lay statements, they do not outweigh the probative medical opinion.

In short, the credible and probative evidence establishes that the Veteran's right knee disability was not manifest during service and is not due to service.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entity.  At separation, the Veteran had a normal examination.  The Veteran did not list any issues on his Report of Medical History relevant to the right knee.  There is no probative evidence of patellofemoral pain syndrome, tendonitis/tendinosis, or other knee disability until many years post service.  There is no probative evidence of a relationship between a right knee disability and any other disability, to include his service-connected disease or injury.  Further, the evidence clearly establishes a remote post-service cause.  The lay assertions to the contrary are not credible and are outweighed by the probative medical opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim(s) for service connection for right knee disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for right knee disability must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for lumbar arthritis is granted.

Entitlement to service connection for bilateral lower extremity radiculopathy secondary to service connected disease or injury, is granted.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


